DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetzelmann (US 20200153093) in view of Walden et al (US 20020089428).
Regarding claim 1 and 5, Goetzelmann teaches a radome for a radar sensor of a motor vehicle (para 13, “The object is achieved with a cover element for a radome in a vehicle”), comprising: at least one main body facing the radar sensor (para 12, “the complete functions for covering a radar sensor”) through which main body radar beams are intended to pass (para 39, “ the spacing between the individual lines is selected such that the radar signal is not disrupted”) and which is made of at least one optically non-transparent material, which radome has a first dielectric constant at least on a side facing away from the radar sensor (para 56, “a pattern depicted by the metallized film is visible from the outside”) wherein the radome also has an optically transparent foil with a second dielectric constant (para 57 “the layer on the front side of the film, the cover layer on the back side of the film and the two plastic layers of the film are formed from the same plastic or are materially based on the same plastic, in”), said foil being applied on the side facing away from the radar sensor and at least in the region of the main body through which the radar beams are intended to pass (para 39, “ the spacing between the individual lines is selected such that the radar signal is not disrupted”).
Regarding claim 1 and 5, Goetzelmann does not teach the second dielectric constant lies between the first dielectric constant and the dielectric constant of air. Walden teaches the second dielectric constant lies between the first dielectric constant and the dielectric constant of air (para 92, “may be made of a plastic material that contains an appropriate dielectric constant desired to be in between the exemplary metal components 94 and 96”). It would have been obvious to modify Goetzelmann in view of Walden to include the second dielectric constant lies between the first dielectric constant and the dielectric constant of air because it is merely a substitution of the dielectric constant of the foil of Goetzelmann with the dielectric constant of the foil of Walden to yield a predictable radome.
Regarding claim 2, Goetzelmann teaches the foil is made of plastic (para 13, “a radome in a vehicle, having an at least partially metallized film which is over-molded on a front side with a layer of a first plastic”) and/or has a thickness of between 0.1 and 1 mm.
Regarding claim 4 and 8, Goetzelmann teaches the main body has a paint and/or a metallic appearance on its outer side, on which the foil is applied, which paint or appearance is visible through the foil (para 60, “the metallic layer is selected such that it is transparent to electromagnetic waves and at the same time has a metallic appearance”).
Regarding claim 6, Goetzelmann teaches the component is a bumper or a bumper component (para 75, “arranged for example in a bumper or in a radiator-protection grille”).

Claim(s) 3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetzelmann in view of Walden as applied to claims 1 and 2 above, and further in view of Galla et al (US 20170279202).
Regarding claim 3 and 7, Galla teaches the second dielectric constant lies at least essentially halfway between the first dielectric constant and one, and/or in the range from 10 to 20 (para 88, “plastic dielectric materials 610 are available in sheet form, including dielectric materials having dielectric constants ranging from, for example, 4 (Preperm® TP20555 Film) to 11"). It would have been obvious to modify Goetzelmann in view of Walden to include the second dielectric constant lies at least essentially halfway between the first dielectric constant and one, and/or in the range from 10 to 20 because it is merely a substitution of the dielectric constant of the foil of Goetzelmann with the dielectric constant of the foil of Galla to yield a predictable radome. 
Regarding claim 9, Goetzelmann teaches the main body has a paint and/or a metallic appearance on its outer side, on which the foil is applied, which paint or appearance is visible through the foil (para 60, “the metallic layer is selected such that it is transparent to electromagnetic waves and at the same time has a metallic appearance”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648